Citation Nr: 1704737	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asbestosis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran filed a formal claim for TDIU during the course of this appeal; it was denied in a January 2012 rating decision.  However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been re-raised by the record.  See February 2016 Respiratory Conditions Disability Benefits Questionnaire.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the notation in the VA examination indicating that the Veteran's respiratory condition impacts his ability to work, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating- Asbestosis-  The Veteran was most recently provided a VA examination in February 2016 to determine the current severity of his service-connected asbestosis, but the Board finds the examination inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination does not include exercise capacity testing.  This was noted by the Veteran's representative in a January 2017 Written Brief Presentation.  The Board finds that the February 2016 examination does not provide sufficient details to evaluate the Veteran's respiratory disability under the pertinent rating criteria. See 38 C.F.R. § 4.97, Diagnostic Code 6833.

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the examiner's statements in the February 2016 Respiratory Conditions Disability Benefits Questionnaire reflects that his service-connected respiratory disability affects his employability. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.  The Board finds that a VA medical opinion should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA respiratory examination to determine the nature and severity of the service-connected asbestosis disability.  The claims file should be made available to the examiner in conjunction with the examination.  

All necessary diagnostic testing and evaluations needed to make this determination should be done, including a pulmonary function test (PFT). The examiner should review the results of any testing prior to completion of the examination report.
 
To properly rate this disability, the results of the PFT must indicate: (a) the percentage of predicted FEV-1 and FEV-1/FVC and (b) the percentage of predicted Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).
 
The examiner also must determine whether the Veteran has: (i) cor pulmonale, or (ii) pulmonary hypertension or (iii) a requirement of outpatient oxygen therapy, or (iv) maximum exercise capacity of less than 15/ml/kg/min as measured by oxygen consumption with cardiorespiratory limitation.
 
A complete rationale must be provided for any opinions expressed.

2.  Provide the Veteran with a VA examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected disorders on his ability to obtain or maintain substantially gainful employment.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities (asbestosis, coronary artery disease, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, PTSD) on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to affect employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




